Per Curiam.
Plaintiff, a finance company, was only protected against conversion by its customer. When the latter defaulted, plaintiff sued her on the promissory note and was defeated by a counterclaim for breach of warranty. The result of this suit confirmed the rightful possession of the car by the customer and made a claim against defendant insurance company ineffective because no conversion could thereafter be proved.
Order reversed, with ten dollars costs, and motion granted.
Levy and Hammer, JJ., concur; Callahan, J., dissents, with memorandum.